_^/5>P&?f<L C4ct/27~ (QrtTrfe: /r_%~/<^ /do^^Z^j/scU Ufh&L—
  /a/W <jr&T~w pf^fu) Ztfb&WLy. Qvtf/jk) ftJ££j6£j£-
                          rv/i/dig^g^^


       r^




                                            RECEIVEOJR
                                          COURT OF CRIMINAL APPEALS
                                                JAN 20 2015

                                             Abel Acosta, Clerk




                                               fltEDIN
                                        COURT OF CRIMINAL APPEALS
                                              JAN 23 2015
                                           -AbeUcosta^Glerk-